Moran, P. J. Defendant in error sued out an attachment against The Cleveland Non-Explosive Lamp Company on September 12, 1884, in the Circuit Court of Cook County, which- said attachment writ was served on various firms resident in the city of Chicago, as garnishees. The respective garnishees answered in course, admitting various sums in their hands, respectively, due to said Lamp Company. Before any judgment was taken against the principal defendant or the garnishees, an interpleader was filed by plaintiff in error, in which he set forth that said Cleveland Non-Explosive Lamp Company had executed and delivered to him on the 1st day of September, A. D. 1884, a voluntary assignment of all its property and assets of every kind, forth e benefit of each and all its creditors; that plaintiff in error had on the same day accepted the trust, and had qualified as such assignee in accordance with the requirements of the statutes of Ohio, of which State said Non-Explosive Lamp Company and plaintiff in error were residents; that defendant in error, the Detroit Copper & Brass Bolling Mills, was a corporation, organized under the law of the State of Michigan, and a resident of that State and not of the State of Illinois ; that by virtue of said deed of assignment plaintiff in error became vested with all the estate of said Cleveland NonExplosive Lamp Company, and that the money due from the garnishees in this cause is due and owing to him as such assignee, and that all the money, goods and effects belonging to said Lamp Company became vested in him as such assignee as of the 1st day of September, A. D. 1884; that the plaintiff, the Detroit Copper & Brass Rolling Mills, and also the said garnishees, had notice of said assignment prior to the time when said writ of attachment was issued, etc.; prays for judgment against the garnishees in favor of said William Walton, assignee. The interpleader is sworn to, and has a copy of the deed of assignment attached, which is in regular form and duly executed. A demurrer was filed by defendant in error to this inter-pleader, which was sustained by the court and the interpleader dismissed, and a judgment was entered against the garnishees and in favor of the said Cleveland Non-Explosive Lamp Company for the use of defendant in error. The allegations of the interpleader, which on the record as it stands are to be taken as true, show the case to be, in the question of law which it presents, identical with those of May v. The First National Bank, 122 Ill. 551, and Woodward v. Brooks, 128 Ill. 222. The decisions in those cases are therefore decisive of the points presented by the action of the court below, and show that in sustaining the demurrer to the interpleader and rendering judgment in favor of the attachment plaintiff, error was committed. The interpleader was- valid, and the demurrer should have been overruled and judgment rendered in favor of plaintiff in error and against defendant in error for the costs, and the various garnishees should be discharged. Carpenter v. McClure, 37 Vt. 127. For such error the judgment of the Circuit Court must be reversed and the cause remanded. Reversed mid remcmded.